Claimant worked for the city under a rule (extra statutory) that the recipient of “ home relief ” should after receiving charitable aid be required to work out the relief at the rate of one day for each five dollars. While so engaged he received an injury which caused a schedule loss. The claimant was an employee and entitled to the benefit of the Workmen’s Compensation Law. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Foster, JJ., concur; Crapser, J., dissents and votes to reverse the award on the ground that there was no contract of employment as between the city and the claimant and the Industrial Board was without jurisdiction to make the award.